Citation Nr: 0904358	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  07-15 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD).

3.  Entitlement to an effective date earlier than August 31, 
2005, for service connection for PTSD on the basis of clear 
and unmistakable error (CUE) in an April 8, 1982, rating 
decision.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2006 and September 2006 rating 
determinations of a Regional Office (RO) of the Department of 
Veterans Affairs (VA) in St. Louis, Missouri.

The issues of service connection for bilateral hearing loss 
and a higher initial rating for PTSD are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  An unappealed April 8, 1982, RO rating decision denied 
service connection for PTSD.  

2.  The veteran's request to reopen his claim of entitlement 
to service connection for PTSD was received on August 31, 
2005.

3.  A May 2006 rating decision granted service connection for 
PTSD effective from August 31, 2005.

4.  The April 8, 1982, rating decision erred in failing to 
consider evidence of record at the time of the adjudication.  

5.  The RO's failure to consider evidence of record at the 
time of the adjudication did not manifestly change the 
outcome of the RO's decision.  


CONCLUSIONS OF LAW

1.  The April 8, 1982, rating decision which denied 
entitlement to service connection for PTSD was not clearly 
and unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.104, 3.105(a) (2008).

2.  The criteria for an effective date earlier than August 
31, 2005, for service connection for PTSD have not been met.  
38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.104(a), 
38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Initially, the Board observes that the United States Court of 
Appeals for Veterans Claims (Court) has held that the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 ET SEQ. (West 2002 & Supp. 2008) has no applicability 
in determining whether there was clear and unmistakable error 
in decisions by the Board.  See Livesay v. Principi, 15 Vet. 
App. 165 (2001) (en banc).  More recently, the Court 
concluded that the VCAA is not also applicable to CUE matters 
related to RO rating decisions.  Parker v. Principi, 15 Vet. 
App. 407 (2002).

This does not, however, obviate the necessity of informing 
the veteran of the evidence necessary to substantiate his 
claim.  See Barger v. Principi, 16 Vet. App. 132 (2002).  In 
the present case, a March 2006 letter notified the veteran of 
the evidence and information necessary to establish an 
effective date.  In addition, the veteran was requested to 
provide evidence and argument concerning his claim via 
correspondence dated in September 2005.  Finally, the Board 
notes that a CUE claim is based on evidence already of record 
in the claims file; thus, no assistance in further 
development of the claim is necessary.  In sum, the Board 
finds that the VA has satisfied any applicable duties to 
notify and assist the parties.  


Analysis

Unless otherwise specifically provided in Chapter 51 of Title 
38 of the United States Code, the effective date of an award 
based on a claim reopened after final adjudication shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of application therefore.  38 U.S.C.A. 
§ 5110(a) (West 2002).  The effective date of an award of 
disability compensation to a veteran shall be the day 
following the date of discharge or release if application 
therefore is received within one year from such date.  38 
U.S.C.A. § 5110(b)(1).

Title 38 of the Code of Federal Regulations (2008) clarifies 
that an award of direct service connection will be effective 
on the day following separation from active military service 
or the date on which entitlement arose if the claim is 
received within one year of separation from service.  
Otherwise, the effective date shall be the date of receipt of 
the veteran's claim or the date on which entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2008).  When 
an award of service connection is granted upon new and 
material evidence which is received after the final 
disallowance of the veteran's initial claim and which does 
not encompass service department records, the effective date 
of such an award shall be the date of receipt of the 
veteran's reopened claim or the date on which entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q)(2) (2008).

Under 38 C.F.R. § 3.105(a) (2008), previous determinations 
which are final and binding will be accepted as correct in 
the absence of clear and unmistakable error (CUE).  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  A decision which constitutes a reversal 
of a prior decision on the grounds of CUE has the same effect 
as if the corrected decision had been made on the date of the 
reversed decision.  38 U.S.C.A. § 7105 (West 2002).

The veteran was awarded service connection for PTSD by RO 
rating decision dated in May 2006; an initial disability 
rating of 30 percent was assigned effective August 31, 2005.  
Correspondence received from the veteran in August 2006 
asserts that he is entitled to an earlier effective date on 
the basis that there was CUE in an April 8, 1982, RO rating 
decision which denied service connection for PTSD.  More 
specifically, the veteran contends that the RO overlooked 
material evidence of record at the time of the April 1982 
rating decision which demonstrated that he had been diagnosed 
with PTSD.  See Written Attachment to Notice of Disagreement 
received October 24, 2006.  Such evidence, the veteran 
asserts, was sufficient to grant service connection.  
Alternatively, the veteran suggests that this evidence, at 
the very least, should have triggered some assistance by VA 
in obtaining additional evidence to support his claim.  Id.  
Finally, the veteran has submitted an October 1981 VA 
psychiatric assessment that was not of record at the time of 
the April 1982 RO denial, but, according to the veteran, 
should have been.  

The veteran was notified of the RO's April 8, 1982, decision 
to deny service connection for PTSD in April 1982.  The 
rating decision and the notice letter reflect that his claim 
was denied because the evidence of record did not show a 
diagnosis of PTSD.  The April 1982 letter further stated that 
this decision was based on "all of the evidence of record 
including your military medical records and the report of 
your physical examination at the VA Medical Center on March 
9, 1982."  The veteran did not appeal this decision.  Absent 
a showing of CUE, the decision is final and not subject to 
revision on the same factual basis.  38 C.F.R. § 3.105(a).

CUE is an administrative failure to apply the correct 
statutory and regulatory provisions to the correct and 
relevant facts.  It is not mere misinterpretation of facts.  
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  It is 
a very specific and rare kind of error of fact or law that 
compels the conclusion, as to which reasonable minds could 
not differ, that the result would have been manifestly 
different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 
43 (1993).

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior determination.  First, 
either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied.  Second, an error occurred based on 
the record and the law that existed at the time of the prior 
adjudication in question.  Finally, the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made."  Bouton v. Peake, No. 06-1494 (U.S. Vet. App. 
Dec. 4, 2008).  See also Damrel v. Brown, 6 Vet. App. 242, 
245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc).

Initially, the Board observes that any breach of VA's duty to 
assist the veteran in the development of his claim cannot 
constitute a basis for CUE.  Cook v. Principi, 318 F.3d 1334 
(Fed. Cir. 2002).  Therefore, the veteran's assertion that VA 
should have further assisted him in obtaining additional 
evidence to support his claim is not CUE.  Similarly, any 
failure by the RO to obtain an October 1981 VA psychiatric 
assessment prior to the adjudication of the veteran's claim 
in April 1982 cannot constitute CUE.  Id.  See also 
VAOPGCPREC 12-95 (May 10, 1995).  The veteran's final 
contention of CUE, namely, that the RO failed to consider VA 
treatment records in the claims file which contained a 
diagnosis of PTSD, is, however, a valid CUE claim that must 
be considered by the Board.  

The Court, in Bouton v. Peake, No. 06-1494 (U.S. Vet. App. 
Dec. 4, 2008), held that an RO's denial of the existence of 
evidence in the claims file was sufficient to satisfy the 
first and second CUE requirements (i.e., either the facts 
known at the time were not before the adjudicator or the law 
then in effect was incorrectly applied, and an error occurred 
based on the record).  See also Russell, supra.  The facts in 
Bouton demonstrated that at the time of the RO decision, the 
claims file contained five medical records evidencing 
depression secondary to the veteran's service-connected back 
disorder.  Yet, in denying the veteran's claim for service 
connection for an acquired psychiatric disorder, the RO 
stated that "[t]here is no record of psychiatric disability 
to include post-traumatic stress disorder showing a chronic 
disability subject to service connection."  Bouton, slip. 
op. at 3.  The RO's failure to address the five medical 
records was deemed by the Court as a "clear" denial of the 
existence of such evidence in the claims file.  Id.  

As noted above, the April 8, 1982, RO rating decision and 
notice to the veteran indicates that his claim for service 
connection for PTSD was denied on the basis that the evidence 
of record did not show a diagnosis of PTSD.  The RO rating 
decision solely discusses the findings of a March 1982 VA 
examination, and the April 1982 notice letter states that the 
RO's decision was based on "all of the evidence of record 
including your military medical records and the report of 
your physical examination at the VA Medical Center on March 
9, 1982."  No mention is made of March 1981 treatment 
records from the Denver VA Medical Center which show a 
diagnosis of PTSD based on his Vietnam experiences.  

The Board finds the above facts to be nearly identical to 
those in Bouton.  As such, it is reasonable to conclude that 
the RO erred in its April 1982 rating decision in denying the 
existence of the March 1981 VA treatment records showing a 
diagnosis of PTSD.  Such error, however, cannot constitute 
CUE unless it is the type of error that would have manifestly 
changed the outcome of the RO's decision.  This may be shown 
where all evidence at the time of the decision "militated in 
support of the claim."  Id. at 4 (quoting Crippen v. Brown, 
9 Vet. App. 412, 422 (1996)).  

In Bouton, the Court held that CUE was shown as there was no 
evidence before the RO that could have supported a denial of 
the service-connection claim on the merits.  More 
specifically, none of the remaining evidence of record 
considered whether there was a connection between depression 
and the veteran's service-connected back disorder.  Thus, it 
did not constitute negative evidence as to the question of 
whether the veteran had depression secondary to a service-
connected disability.  Id.  

While the Board finds that the facts of the present appeal 
are similar to Bouton with respect to whether the RO erred in 
adjudicating the April 1982 claim, it finds that the current 
claim can be distinguished from Bouton as to the issue of 
whether such error constitutes CUE.  In this regard, the 
March 1982 VA examination report of record at the time of the 
April 8, 1982, RO rating decision explicitly considers 
whether the veteran has a current diagnosis of PTSD.  
Following an examination of the veteran, the VA examiner 
concluded that the veteran met the criteria for an atypical 
anxiety disorder which "may have been a result of or 
exacerbated by some of his experiences in Vietnam."  
However, it was the examiner's opinion that the veteran did 
"not demonstrate enough of the symptoms of a post-traumatic 
stress disorder to warrant such a diagnosis."  

The veteran's claim for compensation was clearly limited to 
PTSD.  See Correspondence received December 1, 1981.  See 
also Boggs v. Peake, 520 F.3d 1330 (2008) (claims that are 
based upon distinctly and properly diagnosed diseases or 
injuries must be considered separate and distinct claims); 
Ephraim v. Brown, 82 F.3d 399, 401 (Fed. Cir. 1996) (a newly 
diagnosed disorder, whether or not medically related to a 
previously diagnosed disorder, cannot be the same claim when 
it has not been previously considered).  Therefore, even 
though the March 1982 VA examination report reflected that 
the veteran may have had a psychiatric disability related to 
service, the issue before the RO was whether the veteran had 
PTSD that was related to service.  See 38 U.S.C.A. § 310 
(1982); 38 C.F.R. § 3.303 (1982).  

On the one hand, the record contained VA treatment records 
which showed a "working diagnosis" of chronic PTSD.  See VA 
Psychiatric Data Base and Assessment dated March 13, 1981.  
However, also of record was a diagnosis of atypical anxiety 
disorder and a specific finding that the veteran did not meet 
the criteria for PTSD.  See March 1982 VA Examination Report.  
The Board finds that the latter evidence provides a competent 
basis for concluding that the veteran does not have PTSD.  As 
such, it cannot be said that all evidence at the time of the 
April 1982 RO decision "militated in support of the claim," 
or, in other words, that the evidence of record compels the 
conclusion, to which reasonable minds could not differ, that 
the April 1982 rating result would have been manifestly 
different had the existence of the veteran's VA treatment 
records not been denied.  Accordingly, CUE is not 
established.

In the absence of CUE in the April 1982 RO rating decision, 
the veteran is not entitled to an effective date of December 
1, 1981, the date his original claim for entitlement to 
service connection for PTSD was received.  38 C.F.R. § 
3.105(a).  Following the April 1982 rating decision, no 
correspondence that might be interpreted as a claim to reopen 
his previously disallowed claim for service connection for 
PTSD was received until August 31, 2005.  Under these 
circumstances, the earliest effective date allowable by law 
is therefore August 31, 2005.  38 C.F.R. § 3.400(q)(2) 
(2008).  


ORDER

The April 8, 1982, rating decision that denied the veteran's 
claim of entitlement to service connection for PTSD was not 
clearly and unmistakably erroneous; thus, the veteran's claim 
for an effective date earlier than August 31, 2005, on the 
basis of CUE is denied.


REMAND

The veteran asserts that he is entitled to service connection 
for bilateral hearing loss as due to exposure to acoustic 
trauma.  Review of the current record reflects that the 
veteran served as a cannoneer in field artillery for a 
significant part of service; there is also evidence of 
hearing problems during service.  However, the veteran's 
service and post-service treatment records fail to show that 
he incurred a chronic hearing loss disability in either ear 
during military service or within one year of separation from 
such service.  As such, the Board's inquiry is focused on 
whether there is evidence of a chronic hearing loss 
disability within one year of service separation or evidence 
which establishes that any current chronic hearing loss was 
incurred in service.  38 C.F.R. §§ 3.303(d); 3.307, 3.309(a) 
(2008).  See also Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).  

Post-service VA treatment records show that the veteran was 
evaluated for hearing complaints at the Houston, Texas VA 
Hospital in August 1972 and at the VA Outpatient Clinical in 
El Paso, Texas in July 1976.  Records associated with both 
visits indicate that the veteran was referred to the 
audiology clinic, presumably for an audiological evaluation.  
However, there are no clinical records pertaining to these 
appointments.  Moreover, there is no indication that VA has 
made any attempts to obtain these missing VA records.  

Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Clearly, the above records are pertinent to the 
veteran's current service connection claim on appeal.  With 
regards to the August 1972 records, such evidence might 
demonstrate a chronic hearing loss disability within the 
presumptive one-year period; thus, these records are 
especially relevant to veteran's appeal.  Because the Board 
has identified outstanding VA records pertinent to the 
veteran's current claim on appeal, VA must undertake efforts 
to acquire such documents as these records may be material to 
his claims; a reasonable effort should be made to obtain such 
records.  See 38 U.S.C.A. § 5103A(b).

Similarly, the January 2006 VA examination report references 
a visit by the veteran to the VA audiology clinic in April 
2004.  There is no clinical record associated with the claims 
file pertaining to this visit.  And although an April 2005 
audiology clinic visit is of record, the results of the 
veteran's audiogram completed at this appointment are not 
available for the Board's review.  In order to properly 
adjudicate the veteran's claim, a remand is needed to obtain 
these outstanding records as well.  See Bell, supra.  

The veteran has already been provided a VA examination in 
conjunction with his claim for service connection for 
bilateral hearing loss in accordance with 38 C.F.R. 
§ 3.159(c)(4) (2008).  And while the January 2006 examining 
audiologist provided an etiological opinion, he noted the 
missing VA records discussed above and stated that "[i]t 
would be helpful to have all VA hearing tests prior to 
1981."  Under the circumstances, the Board finds that the 
veteran should be afforded another VA examination after any 
outstanding treatment records have been associated with the 
claims file.  

Finally, the January 2006 VA examiner indicated that, in 
addition to the above-mentioned VA hearing tests, private 
sector medical records, including occupational physicals, 
would aid in an etiological determination.  Since the Board 
is already remanding this appeal for the reasons discussed 
above, it finds that the veteran should be afforded another 
opportunity to submit evidence and/or information regarding 
all post-service treatment for hearing problems.  Based on 
the evidence and/or information received from the veteran, VA 
should take reasonable effort to obtain any relevant 
evidence.  38 C.F.R. § 3.159(c)(1).

Turning to the veteran's claim for a higher initial rating 
for PTSD, the Board observes that the May 2007 statement of 
the case indicates that treatment records from the 
Fayetteville VA Medical Center (MC) for the period from April 
18, 2005, through December 29, 2006, are of record.  However, 
closer review of the evidence reflects that not all VA 
records pertinent to the veteran's PTSD claim are of record.  
Specifically, an October 2005 VA primary care clinical record 
notes that the veteran was recently seen and evaluated by the 
VA Mental Health Clinic (MHC).  Yet, none of the veteran's VA 
records for the period from April 2005 to October 2005 
contain VA MHC records.  Upon remand, the Board finds that 
the agency of original jurisdiction (AOJ) should obtain all 
VA treatment records, including any MHC records, for the 
period from April 2005 through October 2005.  Additionally, 
the AOJ should contact the veteran and ask him to notify VA 
of the dates he received VA evaluation and/or treatment for 
PTSD, as well as the facility.  Based on the information 
received, the AOJ should make reasonable efforts to obtain 
any outstanding treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran to obtain the names 
and addresses of all medical care 
providers, VA and non-VA, who treated him 
for hearing loss and/or hearing problems as 
well as dates of treatment.  The veteran 
should also be asked to provide information 
regarding any employer(s) that may have 
given him regular audiological evaluations, 
including hearing tests.  With respect to 
any private treatment identified, obtain 
these records after securing the necessary 
release from the veteran.  Regarding any VA 
treatment identified by the veteran, make 
reasonable efforts to obtain these records.  
A response, negative or positive, should be 
associated with the claims file, and 
requests must continue until the AOJ 
determines that the outstanding VA records 
sought do not exist or that further efforts 
to obtain those records would be futile.

2.  Contact the veteran to obtain the 
names and addresses of all medical care 
providers, VA and non-VA, who treated him 
for PTSD as well as dates of treatment.  
The veteran should be asked to 
specifically provide any recent dates of 
treatment by VA mental health services 
(i.e., evaluation shortly before October 
2005).  With respect to any private 
treatment identified, obtain these records 
after securing the necessary release from 
the veteran.  Regarding any VA treatment 
identified by the veteran, make reasonable 
efforts to obtain these records.  A 
response, negative or positive, should be 
associated with the claims file, and 
requests must continue until the AOJ 
determines that the outstanding VA records 
sought do not exist or that further 
efforts to obtain those records would be 
futile.

2.  In addition to obtaining any records 
identified by the development proscribed 
above, obtain VA treatment records, 
including any mental health clinical 
records, audiology clinic notes, and 
audiograms (puretone threshold results), 
from the following facilities: (1) the 
Houston VA Hospital for the period from 
August 1972 through the present; (2) the 
Outpatient Clinic in El Paso, Texas for 
the period from July 1976 through the 
present; (3) the Fayetteville VA Medical 
Center for the period from January 2004 
through the present.  A response, negative 
or positive, should be associated with the 
claims file.  Requests must continue until 
the AOJ determines that the records sought 
do not exist or that further efforts to 
obtain those records would be futile.

3.  After all outstanding records have 
been associated with the claims folder, 
schedule the veteran for a VA examination 
for the purpose of ascertaining the 
etiology of any current hearing loss.  The 
claims file, including a copy of this 
REMAND, must be made available to the 
examiner for review, and the examination 
report should reflect that the claims 
folder was reviewed in connection with the 
examination.  The examiner should perform 
any medically indicated testing.  After 
reviewing the record and examining the 
veteran, the examiner should specify 
whether the veteran has a current hearing 
loss disability in either ear, and provide 
an opinion as to whether any current 
hearing loss disability is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), etiologically related to 
the veteran's military service to include 
any reported in-service noise exposure.  A 
detailed rationale should be provided for 
all opinions.  If it cannot be determined 
whether the veteran currently has a 
hearing loss disability that is related to 
service on a medical scientific basis and 
without invoking processes related to 
guesses or based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the examination report, with 
an explanation as to why this is so.  

4.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


